DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	This action is in response to papers filed 11/19/2021.
	Claims 1, 20, 22, 24-25 are amended.
	Claims 1-2, 4-26 are pending.
Applicant’s election without traverse of group 2, claims 1, 3, and 16 and CpG position of 7 of SEQ ID NO 2 in the reply filed on 3/25/2019 is acknowledged.
Claims 2, 4-15, 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2019.
It is note the instant response is not consistent with the election of 3/25/2019.  Specifically applicant elected SEQ ID NO 2 and a specific position.  However to promote compact prosecution and be applicant friendly the instant response will be examined.
Claims 1, 16, 20-26 are being examined.
The previous objection to the claims has been withdrawn in view of the amendment to the claims.
The previous 112 (b) and 112(d) has been withdrawn in view of the amendment.  
. 
Priority
The instant application was filed 02/12/2018 is a national stage entry of PCT/EP2016/072594 with an international filing date: 09/22/2016 and claims foreign priority to GB1516975.8, filed 09/25/2015.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 16, 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agirre (International Journal of Cancer (2006) volume 118, pages 1945-1953) as evidenced by Zhao (Bone marrow and the control of immunity (2011) volume 9, page 9-11)..
Claim 1 recites, “amplifying a portion of the bisulfite treated genomic DNA corresponding to SEQ ID NO: I.”  As the claim provides “portion of the bisulfite treated genomic DNA corresponding to SEQ ID NO: I”  the claims encompass anything that can 
Further claim 1 provides the wherein clause, “wherein at least one cytosine-phosphodiester- guanine (CpG) position selected from 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 within SEQ ID NO: I comprises bisulfite convertible cytosine.”  The broadest reasonable interpretation of this is there is a cytosine in SEQ ID NO 1, as it does not specifically limit the amplified fragment of SEQ ID NO 1, required of claim 1.
Zhao teaches, “Bone marrow is thought to be a primary hematopoietic organ. However, accumulated evidences demonstrate that active function and trafficking of immune cells, including regulatory T cells, conventional T cells, B cells, dendritic cells, natural killer T (NKT) cells, neutrophils, myeloid-derived suppressor cells and mesenchymal stem cells, are observed in the bone marrow.”
Agirre teaches detection of methylation of PARK2 from bone marrow in patients and healthy controls (1946, 2nd column). Agirre teaches, “The high incidence of promoter hypermethylation in ALL cell lines led us to examine the promoter status on primary human cells from patients with ALL and CML. Bone marrow samples from a total of 195 patients diagnosed with de novo ALL and 60 patients with CML (35 in chronic phase, 15 in myeloid blast crisis and 10 in lymphoid blast crisis) were analyzed. Aberrant promoter methylation was observed in 51 of 195 (26%) patients with ALL and in 2 of 60 (3%) patients with CML. All hypermethylated CML cases corresponded to lymphoid blast crisis, and so the incidence of hypermethylation in lymphoid blast crisis was 20%, similar to the percentage observed in ALL patients.”

Thus Agirre anticipates the active step of claim 1 and comparing required of the wherein clause.
	With regards to claim 16, this finds antecedent basis in the wherein clause.  Thus claims 16 does not change the scope of the active steps of claim 1 and is anticipated by the teachings of Agirre.
With regards to claim 20, Agirre teaches MSP (methylation specific PCR) which detects at least one CpG in the fragment amplified.
Response to Arguments
The rejection with respect to claims 22 and dependent claims has been withdrawn in view of the amendment to require a monocyte sample.  
The response traverses the rejection my merely asserting the claims are novel over the art of Agirre.    This argument has been thoroughly reviewed but is not considered persuasive as the response fails to specifically identify the limitation that is not taught by Agirre.
Claim(s) 1, 16, 20, 22-25 is/are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Hughes (Arthritis and Rheumatology (June 2014) volume 66, pages 1648-1658).
Claim 1 recites, “amplifying a portion of the bisulfite treated genomic DNA corresponding to SEQ ID NO: I.”  As the claim provides “portion of the bisulfite treated 
Further claim 1 provides the wherein clause, “wherein at least one cytosine-phosphodiester- guanine (CpG) position selected from 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 within SEQ ID NO: I comprises bisulfite convertible cytosine.”  The broadest reasonable interpretation of this is there is a cytosine in SEQ ID NO 1, as it does not specifically limit the amplified fragment of SEQ ID NO 1, required of claim 1.
With regards to claim 1  Hughes teaches in table 3 methylation of a sequence comprising a portion of a sequence of SEQ ID NO 1 identified as PARK2 and methylation is differentially methylated in in monocytes Behcet’s patients relative to methylation of PARK2 in healthy control. 
	Thus Hughes anticipates the active step of claim 1.
	With regards to claim 16, this finds antecedent basis in the wherein clause.  Thus claims 16 does not change the scope of the active steps of claim 1 and is anticipated by the teachings of Hughes.
With regards to claim 20, Hughes teaches bisulfite treatment and whole genome amplification of bisulfite converted DNA.   
Claim 22 recites, “amplifying a portion of the bisulfite treated genomic DNA corresponding to SEQ ID NO: I.”  As the claim provides “portion of the bisulfite treated genomic DNA corresponding to SEQ ID NO: I”  the claims encompass anything that can be considered a portion corresponding to SEQ ID NO 1.  . Thus the broadest reasonable interpretation is also any fragment of SEQ ID NO 1.

With regards to claim 22    Hughes teaches in table 3 methylation of a sequence comprising a portion of a sequence of SEQ ID NO 1 identified as PARK2 and methylation is differentially methylated in in monocytes Behcet’s patients relative to methylation of PARK2 in healthy control. 
Thus Hughes anticipates the active step of claim 22.
	With regards to claim 23, this finds antecedent basis in the wherein clause.  Thus claims 23 does not change the scope of the active steps of claim 22 and is anticipated by the teachings of Hughes.
With regards to claim 24, Hughes teaches use of monocytes from  blood samples (page 1649, 2nd column, 2nd full paragraph).
With regards to claim 25, Hughes teaches in table 3 methylation of a sequence comprising a portion of a sequence of SEQ ID NO 1 identified as PARK2 and methylation is differentially methylated in in monocytes Behcet’s patients relative to methylation of PARK2 in healthy control. 
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 16, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hughes (Arthritis and Rheumatology (June 2014) volume 66, pages 1648-1658)and GenBank Accession NG_008289.1,  Homo sapiens parkin RBR E3 ubiquitin protein ligase (PARK2), RefSeqGene on chromosome 6, (https://www.ncbi.nlm.nih.gov/nuccore/194440663?sat=18&satkey=3729738, March 3, 2014)
Claim 1 recites, “amplifying a portion of the bisulfite treated genomic DNA corresponding to SEQ ID NO: I.”  As the claim provides “portion of the bisulfite treated genomic DNA corresponding to SEQ ID NO: I”  the claims encompass anything that can be considered a portion corresponding to SEQ ID NO 1.  . Thus the broadest reasonable interpretation is also any fragment of SEQ ID NO 1.
at least one cytosine-phosphodiester- guanine (CpG) position selected from 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 within SEQ ID NO: I comprises bisulfite convertible cytosine.”  The broadest reasonable interpretation of this is there is a cytosine in SEQ ID NO 1, as it does not specifically limit the amplified fragment of SEQ ID NO 1, required of claim 1.
With regards to claim 1  Hughes teaches in table 3 methylation of a sequence comprising a portion of a sequence of SEQ ID NO 1 identified as PARK2 and methylation is differentially methylated in in monocytes Behcet’s patients relative to methylation of PARK2 in healthy control. 
	Thus Hughes anticipates the active step of claim 1.
	With regards to claim 16, this finds antecedent basis in the wherein clause.  Thus claims 16 does not change the scope of the active steps of claim 1 and is anticipated by the teachings of Hughes.
With regards to claim 20, Hughes teaches bisulfite treatment and whole genome amplification of bisulfite converted DNA.   
Claim 22 recites, “amplifying a portion of the bisulfite treated genomic DNA corresponding to SEQ ID NO: I.”  As the claim provides “portion of the bisulfite treated genomic DNA corresponding to SEQ ID NO: I”  the claims encompass anything that can be considered a portion corresponding to SEQ ID NO 1.  . Thus the broadest reasonable interpretation is also any fragment of SEQ ID NO 1.
Further claim 22 provides the wherein clause, “wherein at least one cytosine-phosphodiester-guanine (CpG) position selected from 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 within SEQ ID NO: 1 comprises bisulfite convertible cytosine.”  The broadest 
With regards to claim 22    Hughes teaches in table 3 methylation of a sequence comprising a portion of a sequence of SEQ ID NO 1 identified as PARK2 and methylation is differentially methylated in monocytes Behcet’s patients relative to methylation of PARK2 in healthy control. 
Thus Hughes anticipates the active step of claim 22.
	With regards to claim 23, this finds antecedent basis in the wherein clause.  Thus claims 23 does not change the scope of the active steps of claim 22 and is anticipated by the teachings of Hughes.
With regards to claim 24, Hughes teaches use of monocytes from  blood samples (page 1649, 2nd column, 2nd full paragraph).
With regards to claim 25, Hughes teaches in table 3 methylation of a sequence comprising a portion of a sequence of SEQ ID NO 1 identified as PARK2 and methylation is differentially methylated in in monocytes Behcet’s patients relative to methylation of PARK2 in healthy control. 
	 GenBank Accession NG_008289.1 teaches the sequence of PARK2 which encompasses SEQ ID NO 1 (nucleotides 1356695-1357162 are the revers complement).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to bisulfite treat and amplify sequences comprising SEQ ID NO 1, thus resulting in the sequences of SEQ ID NO 2 or SEQ ID NO3.  The artisan would be motivated to examine additional sequences in .
	Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634